Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 1of14 Pageid#: 6

VIRGINIA: IN THE CIRCUIT COURT FOR PATRICK COUNTY
TYLER SPENCER,

Plaintiff
v. Case No. CL 2) -39—

ec

JURY TRIAL DEMANDED
TURNER FURNITURE HOLDING CORP.
d/b/a/ ASHLEY FURNITURE HOMESTORE
and/or d/b/a/ ASHLEY FURNITURE INDUSTRIES
Serve: S. Russell Turner, Jr.
317 Industrial Boulevard
Thomasville, GA 31792
TURNER FURNITURE OF NORTH CAROLINA, LLC
Serve: Registered Agent Solutions, Inc.
7288 Hanover Green Drive
Mechanicsville, VA 23111
ASHLEY DISTRIBUTION SERVICES HOLDINGS, INC.
Serve: Corporation Service Company
100 Shockoe Slip, Floor 2
Richmond, VA, 23219 - 4100, USA
ASHLEY DISTRIBUTION SERVICES, LTD.
Serve: Corporation Service Company
100 Shockoe Slip, Floor 2
Richmond, VA, 23219 - 4100, USA
ASHLEY HOMESTORES, LTD.
Serve: Corporation Service Company
100 Shockoe Slip, Floor 2
Richmond, VA, 23219 - 4100, USA

ASHLEY HOMESTORES HOLDINGS, INC.

{00718077-2} 1

tabbies’

EXHIBIT

A
Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 2of14 Pageid#: 7

Serve: Corporation Service Company
100 Shockoe Slip, Floor 2
Richmond, VA, 23219 - 4100, USA
PHIL RELEFORD
Serve: Secretary of the Commonwealth of Virginia
BURNICE PARKER
Serve: Secretary of the Commonwealth of Virginia
Defendants.
COMPLAINT
COMES NOW the Plaintiff, Tyler Spencer, by counsel, and demands judgment against

all Defendants, jointly and severally, on the grounds alleged below, upon information and belief:

Parties
1; Tyler Spencer is a resident of Patrick County, Virginia.
2: Defendant Turner Furniture Holding Corp. is engaged in the business of, among other
things, selling and delivering furniture.
3. Defendant Turner Furniture of North Carolina, LLC is engaged in the business of, among

other things, selling and delivering furniture.

4. Defendant Ashley Distribution Services Holdings, Inc. is engaged in the business of,
among other things, selling and delivering furniture.

5. Defendant Ashley Distribution Services, Ltd. is engaged in the business of, among other
things, selling and delivering furniture.

6. Defendant Ashley Homestores Ltd. is engaged in the business of, among other things,

selling and delivering furniture.

(00718077-2} 2
Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 30f14 Pageid#: 8

7. Defendant Ashley Homestores Holdings, Inc. is engaged in the business of, among other
things, selling and delivering furniture.
8. Defendant Releford was, at all times relevant hereto, an employee, agent, and/or apparent
agent of Defendants Turner Furniture Holding Corp., Turner Furniture of North Carolina, LLC,
Ashley Distribution Services Holdings, Inc., Ashley Distribution Services Ltd., Ashley
Homestores, Ltd., and/or Ashley Homestores Holdings, Inc., acting within the course and scope
of his employment, agency, or apparent agency.
9. Defendant Parker was, at all times relevant hereto, an employee, agent, and/or apparent
agent of Defendants Turner Furniture Holding Corp., Turner Furniture of North Carolina, LES,
Ashley Distribution Services Holdings, Inc., Ashley Distribution Services Ltd., Ashley
Homestores, Ltd., and/or Ashley Homestores Holdings, Inc., acting within the course and scope
of his employment, agency, or apparent agency.
10. Defendants Turner Furniture Holding Corp., Turner Furniture of North Carolina, LLC,
Ashley Distribution Services Holdings, Inc., Ashley Distribution Services Ltd., Ashley
Homestores, Ltd., and/or Ashley Homestores Holdings, Inc., are vicariously liable for the
tortious acts and omissions of Defendants Releford and Parker, as well as for the tortious acts
and omissions of all of their other agents and employees who proximately caused the events
described herein.

Jurisdiction and Venue
11. Venue is proper in this Court because the negligent acts and omissions of the Defendants

_ occurred and caused tortious injury in Patrick County, Virginia.

{00718077-2} 3
Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 4of14 Pageid#: 9

12. This Court may exercise personal jurisdiction over these Defendants because this action
arises out of their conduct within the Commonwealth of Virginia and/or their purposeful
availment of the Commonwealth of Virginia.

Background Facts
13. On May 20, 2020, Tyler Spencer was twenty years old. He lived in a house with his
grandparents and fiancé off of Pilson Sawmill Road in Patrick County, Virginia.
14. On the morning of the 20th, Tyler Spencer’s aunt, who also lives on the same driveway
off of Pilson Sawmill Road, had informed Tyler Spencer’s grandmother that she was expecting a
furniture delivery from Ashley Furniture.
15. Around 9:30 a.m., Tyler Spencer’s grandmother looked out her front window and saw the
Ashley Furniture truck.
16. | The Ashley Furniture truck was being driven by Defendant Releford. Defendant Parker
was in the passenger seat, acting as helper and spotter.
17. At that time, it was raining hard, and the shared driveway to access Tyler Spencer’s
residence and Tyler Spencer’s aunt’s house off of Pilson Sawmill Road is unpaved.
18. The driveway branches off of Pilson Sawmill Road and proceeds uphill past Tyler

Spencer’s residence to Tyler Spencer’s aunt’s house. See Photos | and 2.

VALIDATE CASE PAPERS
RCPT = 21000000259
DATE : 01/13/2021 TIME: 14:28
CASE + 141CL21000034-00
ACCT : SPENCER: TYLER
AMT. +: $344.00

{00718077-2} 4
 

Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 5of14 Pageid#: 10

   

(Photo 1 - looking downhill towards Pilson Sawmill Road, with Tyler Spencer’s residence on
right behind shed)

(Photo 2 — looking uphill towards Tyler Spencer’s aunt’s house, with Tyler Spencer’s residence ]
out of frame on left) ,

{00718077-2} 5
Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 6of14 Pageid#: 11

19. The Ashley Furniture truck was attempting to back up the driveway to Tyler Spencer’s
aunt’s house.

20. As the Ashley Furniture truck attempted to back up the driveway to Tyler Spencer’s
aunt’s house, it began losing traction and spinning its tires.

21. Unsuccessful in its attempt to back up the driveway from Pilson Sawmill Road, the
Ashley Furniture truck drove forward to the beginning of Pilson Sawmill Road and turned
around so that it was facing up the driveway to Tyler Spencer’s aunt’s house.

22. The truck accelerated rapidly in order to build up momentum to carry it up the hill to
Tyler Spencer’s aunt’s house.

23. The truck made it to Tyler Spencer’s aunt’s house and parked in her driveway.

24.  Releford and Parker delivered the furniture — a single table — to Tyler Spencer’s aunt.
25. | When the delivery was complete, Tyler Spencer’s aunt believed that the driver would
turn the Ashley truck around in her driveway so that the truck could drive forwards down the
driveway to Pilson Sawmill Road. She therefore moved one of her cars to make room for the
truck to turn around and was planning to move the other.

26. | However, after moving her first vehicle, she saw that the Ashley truck was already
backing down the unpaved driveway, toward Tyler Spencer’s residence.

27. Based on their training and experience, as well as their unsuccessful experience in trying
to drive in reverse up the driveway before delivering the furniture, Releford and Parker knew or
should have known that the road was too slippery, narrow, muddy, and otherwise hazardous to

attempt to reverse down such a muddy, narrow decline.

{00718077-2} 6
Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 7 of14 Pageid#: 12

28.  Releford and Parker knew or should have known that a truck’s steering and handling are
safer and more controlled when driving forwards and steering with the front wheels as opposed
to driving in reverse.

29.  Releford and Parker knew or should have known that due to the grade of the driveway,
the weather conditions, and the conditions of the road they would have to make extensive use of
the brakes while headed backwards down the driveway, thus increasing the risk of skidding and
loss of control.

30.  Releford and Parker knew or should have known that, when attempting a maneuver like
the one they were anticipating, they should use a spotter or flagman to assist the driver.

31. Rather than act as a spotter to assist the driver in navigating the narrow, muddy unpaved
driveway, Defendant Parker remained in the passenger seat.

32. As Releford backed the truck down the roadway, the truck tires once again began
spinning and the truck began sliding. The driver was working the brakes, resulting in the truck
spinning and sliding even more.

33. Instead of stopping, Releford and Parker continued backing down the driveway toward
Pilson Sawmill Road, with their truck pinballing back and forth in the driveway.

34. The truck eventually slid off the roadway in front of Tyler Spencer’s residence, becoming
stuck in a position in which the truck was in danger of tipping to the side and damaging property.

See Photo 3.

{00718077-2} 7
Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 8of14 Pageid#: 13

 

(Photo
35. Upon information and belief, Releford and/or Parker were professional drivers and/or had
otherwise received specialized training in the operation, control, and management of large
delivery vehicles like the Ashley Furniture truck.

36. As professional drivers and deliverymen, Releford and Parker had received specialized
training and instructions on how to safely handle a situation where their truck became stuck.

37.  Releford and Parker knew that in order to avoid injury to both person and property they
needed to contact a professional salvage and towing company with proper equipment for
salvaging and towing commercial vehicles like the Ashley truck.

38. Upon information and belief, Releford and/or Parker had previously utilized professional

salvage and towing companies when their Ashley Furniture truck became stuck.

{00718077-2} 8
Case 4:21-cv-00020-RSB Document1-1 Filed 04/19/21 Page 9of14 Pageid#: 14

39. The equipment used by such professional salvage and towing companies is specifically
designed and maintained for situations like this, where a large commercial vehicle is stuck in a
precarious, dangerous position.

40. The risks posed by improper and unprofessional salvage attempts were especially acute
on the day in question due to the weather and roadway conditions and the topography of the
driveway.

41. When the Ashley truck came to rest, listing precariously towards its passenger side in the
direction of vehicles and other personal property located on the property, Tyler Spencer and
others approached the cab of the truck and spoke with the driver.

42. The driver and the others discussed ways to try to get the truck back on the road. In the
course of conversation, the possibility that the Pilson Sawmill at the bottom of the road might be
able to assist was raised. Defendants Releford and Parker responded favorably to that idea and
requested that someone from Tyler’s family seek assistance from the sawmill.

43.  Releford and Parker, with their superior knowledge and training, knew or should have
known that this was not the appropriate course of action and that using inappropriate equipment
operated by someone who is not a salvage and towing professional would create significant risk
of injury to person and property.

44, Nevertheless, Releford and/or Parker wanted to recruit help from Pilson Sawmill and
requested that Tyler Spencer and his family do so.

45. Tyler Spencer and his grandfather therefore drove to the sawmill to seek assistance. The
sawmill’s operator agreed to send a piece of equipment up the road to help.

46. Tyler Spencer and his grandfather returned to the Ashley truck and told Releford and

Parker that, per their request, the sawmill was sending a piece of equipment to help.

{00718077-2} 9
_ Case 4:21-cv-00020-RSB Document 1-1 Filed 04/19/21 Page 10o0f14 Pageid#: 15

47.  Releford and Parker knew or should have known that the piece of sawmill equipment was
not designed and maintained for towing purposes, and that the sawmill employee driver was not
a professional in the field of commercial vehicle salvage and towing.

48.  Releford and Parker further knew or should have known that Tyler Spencer and his
family had no training or experience in commercial vehicle salvage and towing, but instead were
merely concerned property owners trying to get the Ashley truck off of their property because it
presented a danger to their property, including a parked vehicle adjacent to the truck, and it was
blocking ingress and egress to Tyler Spencer’s aunt’s house, where the furniture had been
delivered.

49. Upon arrival, the equipment operator first attempted to use the forks of his loader to lift
the rear, downhill end of the truck back into the roadway, but was unable to do so. He therefore
decided to attempt to pull the truck out from the front.

50. Tyler Spencer informed Releford and Parker that the equipment operator would attempt
to pull him out from the front.

51. The Releford and Parker agreed with this course of action.

52.  Releford participated in this course of action by remaining at the driver’s wheel in
anticipation of getting pulled forward so that he could steer and control his vehicle.

53. Parker did not alight from the truck to act as a helper or spotter for this procedure, but
rather remained in the passenger seat.

54. Tyler Spencer was between the front of the Ashley truck and the rear of the sawmill
equipment, holding the chain that was to be used to attempt to pull the Ashley truck forward.
55. The piece of sawmill equipment rolled backward, crushing Tyler Spencer between the

equipment and the Ashley truck, causing extreme injuries as alleged herein.

{00718077-2 } 10
Case 4:21-cv-00020-RSB Document 1-1 Filed 04/19/21 Page 11of14 Pageid#: 16

Count 1 — Negligence of all Defendants

56. All preceding allegations are incorporated herein by reference.
57. Defendants had a duty to exercise reasonable care in the operation and control of the
Ashley truck.
58.  Atall times relevant hereto, Defendants were negligent in the operation and control of the
Ashley truck.
59. Defendants knew or should have known that others, including Plaintiff, were persons
who were at risk of harm or injury resulting from their negligent acts and omissions.
60. Defendants’ negligence created a recognizable risk of harm to others, including Plaintiff.
61. Asadirect and proximate result of said negligence, Plaintiff suffered extreme and
debilitating injuries as alleged herein.

Count 2 — Willful and Wanton Negligence of Defendants
62. All preceding allegations are incorporated herein by reference.
63. The entity Defendants hold themselves out as professionals in the field of delivery. They
knew or should have known of the need to instruct their employees and agents on the proper
course of conduct when a large delivery truck gets stuck or disabled.
64. Defendants Releford and Parker were professional drivers who had received specialized
safety training regarding the proper action when their commercial vehicle became stuck or
disabled.
65. That training required that they call for a professional salvage and towing company to
come to their assistance.
66. Defendants knew that the reason for this course of action was to prevent injury to person

and property.

{00718077-2 } 1 1
Case 4:21-cv-00020-RSB Document 1-1 Filed 04/19/21 Page 12o0f14 Pageid#: 17

67. Defendants knew that failing to use a professional tow and salvage provider created a
significant risk of injury to others.

68. Defendants had previously used professional towing and salvage companies when their
truck became stuck or disabled.

69. | On this instance, however, Defendants declined to call a professional salvage and towing
company.

70. Defendants’ failure to do so was not due to lack of ability, but rather was due to their own
personal convenience and desires.

71. Defendants made a conscious decision to place their own convenience and interests over
the health and well-being of others, including Plaintiff.

72. Defendants knew, based on the conditions existing at the time and their experience with
the road conditions, that failing to use a qualified salvage and towing company with appropriate
equipment would create a significant risk of probable injury to property and person.

73. By enlisting Plaintiffs help with the salvage operation, despite their superior knowledge
of the risks attendant to the endeavor, Defendants placed Plaintiff at great peril for their own
benefit.

74. Defendants therefore acted in conscious disregard of the rights of another.

75. Defendants acted with reckless indifference to the risks that they were aware, due to their
knowledge of the existing conditions, would probably result from their conduct and cause injury
to another.

76.  Asadirect and proximate result of Defendants’ willful and wanton negligence, Plaintiff

suffered severe and debilitating injuries as described herein.

{00718077-2} 1 2
Case 4:21-cv-00020-RSB Document 1-1 Filed 04/19/21 Page 130f14 Pageid#: 18

Damages

77. At the time of this incident, Plaintiff was twenty years old. He worked in hardwood floor
manufacturing. He was engaged to be married and helped care for his fiance’s minor child.

78.  Asaresult of this incident, Plaintiff was crushed between two large vehicles.

79. Tyler Spencer suffered traumatic injury to the right leg resulting in amputation at the hip
joint. He suffered traumatic retroperitoneal hematoma, closed fracture of the lumbar spine,
multiple fractures of the pelvis with unstable disruption of the pelvic ring, colonic injury,
thrombocytopenia, traumatic iliac artery occlusion bilaterally, leukopenia, acute blood loss
anemia due to trauma, right hip laceration, hemorrhagic shock, compartment syndrome, and
bowel resection.

80. Tyler Spencer has limited range of motion and grip strength in his hands and paresthesia.
He uses a rolling walker, electric wheelchair and a manual wheelchair for mobility. Tyler
Spencer required a colostomy for many months after the injury.

81.  Asaresult of these injuries, Tyler Spencer has incurred and will continue to incur
substantial medical expenses and will require significant future medical treatment and care.

82.  Asaresult of these injuries, Tyler Spencer has suffered and will continue to suffer loss of
income and earning capacity.

83.  Asaresult of these injuries, Tyler Spencer has suffered significant pain, suffering,
inconvenience, disfigurement, embarrassment, worry, mental anguish, and loss of enjoyment of

life, and will continue to suffer such losses for the remainder of his life.

{00718077-2} 13
 

Case 4:21-cv-00020-RSB Document 1-1 Filed 04/19/21 Page 14o0f14 Pageid#: 19

WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,
in the amount of $9,000,000.00 (Nine Million Dollars), together with prejudgment interest from
May 20, 2020 and his costs in this behalf expended.

PLAINTIFF DEMANDS TRIAL BY JURY

Respectfully submitted,
TYLER SPENCER
By Counsel

  

 

Lee Livingston, Esquife (VSB No. 35747)
E. Kyle McNew, Esquire (VSB No. 73210)
Anthony T. Greene, Esquire (VSB No. 95800)
MichieHamlett PLLC

310 4" Street NE, 2™! Floor

Post Office Box 298

Charlottesville, VA 22901

(434) 951-7200

(434) 951-7256 Facsimile
llivingston@michiehamlett.com
kmcnew@michiehamlett.com
tgreene@michiehamlett.com

Philip G. Gardner, Esquire (VSB No. 12951)
Gardner, Barrow & Sharpe, PC

231 E. Church Street

Fourth Floor — Fidelity Bank Building
Martinsville, VA 24112

(276) 638-2455

(276) 638-2458 Facsimile
phil@ggbslawfirm.com

Counsel for Plaintiff

{00718077-2 } 1 4
